COFFEY, J.
The burden of proof is on contestant to establish ground of contest. After a re-examination of the evidence, I am of the opinion that the contestant’s case is not supported by the preponderance of proof. Whether the statement of the testator was well or ill based, there was in the order of nature, according to the testimony in this contest, some reason for Ms belief. He knew when he was married; he knew when his daughter was born; hence he could have inferred the fact he alleges in the paper propounded. However much he might have been mistaken in the conclusion at which he arrived, if any fact existed as a foundation therefor, he was not the victim of insane delusion. A person may act upon weak testimony, yet be under no delusion (Myr. 15), and there does not appear to me to be sufficient evidence in support of the statement that Jacob and Han*87nah were married in “the latter part of November,” 1854, and even then it would be a very close call for the child; the probable time, I am constrained to conclude, was near the feast of “Hanucah,” which began about the middle of December, 1854, and lasted until January 1, 1855; this was in or about the month of “Tebet,” the tenth month of the Jewish calendar, corresponding to the English calendar months of December-January—two weeks of each. If it be true, as I take it from the testimony, that Jacob and Hannah were united in marriage at that time, in December, 1854, the birth of a child July 1, 1855, was sufficient premise for the conclusion announced in the seventh clause of the will—the subject matter of this contest.
Let an order be drawn admitting the will to probate.
A Delusion Which will Destroy Testamentary Capacity must spring up spontaneously in the mind, without extrinsic evidence of any kind to support it. If it has any foundation in fact, if it has any evidence, however slight, as its basis, it is not an insane delusion. One cannot be said to be under such a delusion if his condition of mind results from a belief or inference, however irrational or unfounded, drawn from the facts which are shown to exist: Estate of Scott, 128 Cal. 57, 60 Pac. 527; In re Cline’s Will, 24 Or. 175, 41 Am. St. Rep. 851, 33 Pac. 542; Skinner v. Lewis, 40 Or. 571, 67 Pac. 951.
False logic or faulty ratiocination is far from the manifestation of insanity, so long as the process is formally correct, not incoherent or inconsequential. Hence if a wife has evidence, however slight, on which to base a suspicion of her husband’s unfaithfulness, and has no settled conviction on the subject, her suspicion does not amount to an insane delusion: Estate of Scott, post, p. 271. But where a man wills his entire estate to his children of a former marriage because he believes that his present wife is unfaithful and his children by her illegitimate, which belief has no evidence to support it, the will may be avoided as the product of an insane delusion: Johnson v. Johnson, 105 Md. 81, 121 Am. St. Rep. 570, 65 Atl. 918.